iN THE SUPREN|E COURT OF PENNSYLVANIA
N|lDDLE DlSTR|CT

iN RE: APPL|CAT|ON OF JOSH : NO. 98 |\/li\/i 2017
SHAP|RO, ATTORNEY GENERAL OF '

THE CO|V||V|ONVVEALTH OF

PENNSYLVAN|A, REQUEST|NG AN

ORDER D|RECT|NG THAT AN

ADDiTlONAL MULT|COUNTY

iNVEST|GAT|NG GRAND JURY HAV|NG

STATEVV|DE JURISD|CT|ON BE

CONVENED

ORDER

AND NOVV, this 7th day of Ju|y, 2017, upon consideration of the Appiication of
Josh Shapiro, Attorney Genera| ot the Commonweaith of Pennsylvania, and it `
appearing to the Court that the granting of the Appiication is appropriate under the
investigating Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as
foilows:

1. The Attorney Generai’s Appiication requesting an Order directing that an
additional multicounty investigating grand jury having statewide jurisdiction (“Forty~
Second Statewide investigating Grand Jury”) be convened is hereby GRANTED.

2. The Honorabie J. Wesley Oier, Jr., Judge of the Court of Comrnon F’ieas,
Ninth Judicia| District, Cumber|and County, Pennsy|vania, is hereby designated as
Supervising Judge of the Forty~Second Statewide investigating Grand Jury. Ali
applications and motions relating to the Wori< ot the Forty~'Second Statewide
investigating Grand Jury~inc|uding motions for disclosure of grand jury transcripts and

evidence_sha|| be presented to the Supervising Judge. VVith respect to investigations,

presentments, reports, and all other proper activities of the Forty~Second Statewide
investigating Grand Jury, Judge Oler, as Supervising Judge, shall have jurisdiction over
ali counties throughout the Commonwea|th of Pennsyivania. Judge Oler may
temporarily designate another jurist who has been appointed by this Court as the
Supervising Judge of a multicounty investigating grand jury having statewide jurisdiction
to serve as Acting Supervising Judge of the Forty-Second Statewide investigating
Grand Jury when Judge Oler is absent or othenNise unavailable

3. Dauphin County is designated as thel location for the Forty-Second
Statewide investigating Grand Jury proceedings

4. The Court Administrator of Pennsy|vania is directed to draw six counties at
random from the l\/lidd|e District of Pennsyivania pursuant to the provisions of Rule
241(A)(1) of the Pennsylvania Ru|es of Crimina| Procedure, and these six counties, plus
Dauphin, shall together supply jurors for the Forty-Second Statewide investigating
Grand Jury.

5. The Court Administrator of Pennsy|vania is directed to obtain the names
and addresses of persons residing in the aforesaid counties who are eligible by law to
serve as grand jurors pursuant to the provisions of Ru|e 241(A)(2) of the Pennsy|vania
Ru|es of Criminal Procedure. 7

6. The total of such names of prospective jurors to be collected shall be two
hundred, of which fifty shall be selected at random and summoned by the Court
Administrator of Pennsy|vania to Dauphin County. The Supervising Judge shall impanel

the Forty-Second Statewide investigating Grand Jury from this panel of fifty prospective

[98 |Vii\/I 2017] - 2

jurors. if it becomes necessary1 additional prospective jurors shall be summoned by the
Supervising Judge from among the remaining one hundred fifty prospective jurors.

7. The Forty-Second Statewide investigating Grand Jury will remain in
session for not more than eighteen months following the date that it is impaneled by the
Supervising Judge.

8. The Attorney Generai of the Commonweaith of Pennsyivania, or his
designee in charge of the Forty-Second Statewide investigating G'rand Jury, may app|y,
if necessary, to the Supervising Judge for an extension of the term of the Forty~Second
Statewide investigating Grand Jury for an additional period of up to six months, if, at the
end of its original term, the investigating Grand Jury determines by majority vote that it
has not completed its business. The F'orty-Second Statewide investigating Grand
Jury’s term, including any extension thereof, shall not exceed twenty-four months from
the date it was originally impaneled by the Supervising Judge.

9. in addition to maintaining control of transcripts and evidence as provided
by Ruie 229 of the Pennsyivania Rules of Crimina| Procedure and controlling disclosure
of matters occurring before the Forty-Second Statewicie investigating Grand Jury as
provided by 42 Pa.C.S. §4549, the Supervising Judge shall have the same duties and
powers relating to maintaining grand jury secrecy with respect to each prior Statewide
investigating Grand Jury convened in Dauphin County or any other county identified in

Ruie 241(0)(3) of the Pennsyivania Ru|es of Criminai Procedure.

fla
OiVlAS G. SA L R
Chief Justice of Pennsyivania

[98 ivii\/i 2017] - 3